Filed 3/10/10               NO. 4-09-0806

                       IN THE APPELLATE COURT

                             OF ILLINOIS

                           FOURTH DISTRICT

THE BOARD OF EDUCATION OF AUBURN         )    Appeal from
COMMUNITY UNIT SCHOOL DISTRICT NO. 10,   )    Circuit Court of
          Plaintiff-Appellee,            )    Sangamon County
          v.                             )    No. 08MR590
THE ILLINOIS DEPARTMENT OF REVENUE and   )
BRIAN HAMER, in His Capacity as          )
Director of the Illinois Department of   )
Revenue,                                 )
          Defendants-Appellants,         )
          and                            )
SANGAMON COUNTY; JOE AIELLO, Clerk;      )
MONTGOMERY COUNTY; and SANDY             )    Honorable
LEITHEISER, Clerk,                       )    Leo J. Zappa, Jr.,
          Defendants.                    )    Judge Presiding.
_________________________________________________________________

            PRESIDING JUSTICE MYERSCOUGH delivered the opinion of

the court:

            In October 2008, the Board of Education of Auburn

Community Unit School District No. 10 (Auburn Board) filed a

complaint for declaratory judgment against the Illinois Depart-

ment of Revenue (Department) and its Director, Brian Hamer.     The

Auburn Board sought a ruling that the Property Tax Extension

Limitation Law (PTELL) (35 ILCS 200/18-185 through 18-245 (West

2008)) no longer applied to the Auburn Community Unit School

District No. 10 (Auburn District).    In November 2008, the com-

plaint was amended to include Sangamon County, Montgomery County,

and the clerks of both counties as defendants.

            In April 2009, the Auburn Board moved for summary

judgment.    In June 2009, the Department and Hamer also moved for

summary judgment.    In September 2009, the trial court granted the
Auburn Board’s motion for summary judgment and denied the Depart-

ment and Hamer’s motion.    We reverse.

                            I. BACKGROUND

            The Auburn District was originally located entirely

within Sangamon County.    In January 2007, the Regional Board of

School Trustees of Sangamon County (Regional Board) dissolved the

Divernon Community Unit School District No. 13 (Divernon Dis-

trict) and annexed some Divernon District territory to the Auburn

District.    This annexation gave the Auburn District a small

amount of territory in Montgomery County such that the reconsti-

tuted Auburn District has approximately 0.3% of its total equal-

ized assessed valuation in Montgomery County and 99.7% in

Sangamon County.

            In April 2008, the Sangamon County clerk’s office sent

correspondence to the Auburn District stating that the reconsti-

tuted Auburn District was exempt from PTELL (35 ILCS 200/18-185

through 18-245 (West 2008)).    PTELL limits the ability of units

of local government to raise property taxes.    The Sangamon County

clerk had previously applied PTELL when calculating the Auburn

District’s tax extension because Sangamon County voters approved

PTELL by referendum in 1996 (35 ILCS 200/18-213 (West 1996)).      In

contrast, Montgomery County has never held a referendum on PTELL.

            On April 24, 2008, legal counsel for the Auburn Dis-

trict sent correspondence to the Department requesting an opinion

on whether the reconstituted Auburn District was subject to PTELL

since it now contained territory located in both a PTELL county


                                - 2 -
and a non-PTELL county.    The Auburn District sought this opinion

in order to facilitate the issuance of bonds for $9 million worth

of improvements involving heating, ventilating, and air condi-

tioning systems, roofing, lighting, windows, and paving at two

elementary schools and one middle/high school.    On August 26,

2008, deputy general counsel for the Department responded by

letter stating that the Department declined to issue a formal

opinion because PTELL contains "no explicit provision that

clearly addresses the situation."    Instead of a formal opinion,

the letter provided informal guidance that PTELL still applied to

the Auburn District based on the Department’s reading of sections

18-213 and 18-214 of PTELL (35 ILCS 200/18-213, 18-214 (West

2008)).   The last four paragraphs of the letter read as follows:

                  "After examining the language in PTELL

          it is apparent that there is no explicit

          provision that clearly addresses the situa-

          tion.    As a result, the Department declines

          to issue any formal opinion or ruling on your

          request.

                  However, if the Department were required

          to provide guidance in this matter, based on

          the Department’s analysis of the most rele-

          vant sections (35 ILCS 200/18-213 and 18-214)

          in this specific circumstance, it appears the

          Auburn [District] remains subject to PTELL

          and its restrictions.    Section 18-213 covers


                                 - 3 -
            referenda and the applicability of PTELL,

            while section 18-214 details referenda on the

            removal of the applicability of PTELL to non-

            home rule taxing districts.   Neither section

            appears to lend support to the conclusion the

            Auburn [District] should no longer be subject

            to PTELL.

                 The applicability of PTELL to the Auburn

            [District] is further bolstered when consid-

            ering the intent of the PTELL statute to

            provide transparency and voter participation;

            the fact that Sangamon County already voted

            to approve PTELL; and due to the fact that

            the vast majority of the Auburn [District] is

            contained within Sangamon County.

                 Based on the analysis contained herein,

            the Department’s guidance is that Auburn

            [District] remains subject to PTELL and its

            restrictions."

            In October 2008, the Auburn Board filed a complaint for

declaratory judgment against the Department and Hamer.      In

November 2008, the complaint was amended to include Sangamon

County, Montgomery County, and the clerks of both counties as

defendants.    In April 2009, the Auburn Board moved for summary

judgment.    In June 2009, the Department and Hamer filed a cross

motion for summary judgment.    In September 2009, the trial court


                                - 4 -
granted the Auburn Board’s motion for summary judgment and denied

the Department and Hamer’s motion.

          This appeal followed.   The Sangamon and Montgomery

County clerks are not parties to this appeal.   Although Hamer is

an appellant, he will not be mentioned further because his

arguments are identical to those of the Department.

                           II. ANALYSIS

          We review the grant of summary judgment de novo.       Smith

v. Neumann, 289 Ill. App. 3d 1056, 1063, 682 N.E.2d 1245, 1249

(1997).   De novo review is also appropriate because this case

presents a question of law.   People v. Bonutti, 212 Ill. 2d 182,

188-89, 817 N.E.2d 489, 493 (2004).

          The Auburn Board argues PTELL no longer applies to the

Auburn District based upon section 18-213 of PTELL.    35 ILCS

200/18-213 (West 2008).   Section 18-213 lays out the requirements

for the initial implementation of PTELL.   Section 18-213 provides

as follows:

                "Referenda on applicability of the

          [PTELL].

                (a) The provisions of this [s]ection do

          not apply to a taxing district subject to

          this [l]aw because a majority of its 1990

          equalized assessed value is in a county or

          counties contiguous to a county of 3,000,000

          or more inhabitants, or because a majority of

          its 1994 equalized assessed value is in an


                               - 5 -
affected county and the taxing district was

not subject to this [l]aw before the 1995

levy year.

        (b) The county board of a county that is

not subject to this [l]aw may, by ordinance

or resolution, submit to the voters of the

county the question of whether to make all

non-home rule taxing districts that have all

or a portion of their equalized assessed

valuation situated in the county subject to

this [l]aw in the manner set forth in this

[s]ection.

        For purposes of this [s]ection only:

        'Taxing district' has the same meaning

provided in [s]ection 1-150.

        'Equalized assessed valuation' means the

equalized assessed valuation for a taxing

district for the immediately preceding levy

year.

        (c) The ordinance or resolution shall

request the submission of the proposition at

any election, except a consolidated primary

election, for the purpose of voting for or

against making the [PTELL] applicable to all

non-home rule taxing districts that have all

or a portion of their equalized assessed


                       - 6 -
valuation situated in the county.

     The question shall be placed on a sepa-

rate ballot and shall be in substantially the

following form:

          Shall the [PTELL] (35 ILCS

     200/18-185 through 18-245), which

     limits annual property tax exten-

     sion increases, apply to non-home

     rule taxing districts with all or a

     portion of their equalized assessed

     valuation located in (name of

     county)?

Votes on the question shall be recorded as

'yes' or 'no'.

     (d) The county clerk shall order the

proposition submitted to the electors of the

county at the election specified in the ordi-

nance or resolution.    If part of the county

is under the jurisdiction of a board or

boards of election commissioners, the county

clerk shall submit a certified copy of the

ordinance or resolution to each board of

election commissioners, which shall order the

proposition submitted to the electors of the

taxing district within its jurisdiction at

the election specified in the ordinance or


                       - 7 -
resolution.

     (e)(1) With respect to taxing districts

having all of their equalized assessed valua-

tion located in the county, if a majority of

the votes cast on the proposition are in

favor of the proposition, then this [l]aw

becomes applicable to the taxing district

beginning on January 1 of the year following

the date of the referendum.

             (2) With respect to taxing

     districts that meet all the follow-

     ing conditions this [l]aw shall

     become applicable to the taxing

     district beginning on January 1,

     1997.    The districts to which this

     paragraph (2) is applicable

                  (A) do not have all

             of their equalized as-

             sessed valuation located

             in a single county,

                  (B) have equalized

             assessed valuation in an

             affected county,

                  (C) meet the condi-

             tion that each county,

             other than an affected


                       - 8 -
county, in which any of

the equalized assessed

valuation of the taxing

district is located has

held a referendum under

this [s]ection at any

election, except a con-

solidated primary elec-

tion, held prior to the

effective date of this

amendatory [a]ct of 1997,

and

      (D) have a majority

of the district's equal-

ized assessed valuation

located in one or more

counties in each of which

the voters have approved

a referendum under this

[s]ection prior to the

effective date of this

amendatory [a]ct of 1997.

For purposes of this

[s]ection, in determining

whether a majority of the

equalized assessed valua-


           - 9 -
     tion of the taxing dis-

     trict is located in one

     or more counties in which

     the voters have approved

     a referendum under this

     [s]ection, the equalized

     assessed valuation of the

     taxing district in any

     affected county shall be

     included with the equal-

     ized assessed value of

     the taxing district in

     counties in which the

     voters have approved the

     referendum.

     (3) With respect to taxing

districts that do not have all of

their equalized assessed valuation

located in a single county and to

which paragraph (2) of subsection

(e) is not applicable, if each

county other than an affected

county in which any of the equal-

ized assessed valuation of the

taxing district is located has held

a referendum under this [s]ection


              - 10 -
at any election, except a consoli-

dated primary election, held in any

year and if a majority of the

equalized assessed valuation of the

taxing district is located in one

or more counties that have each

approved a referendum under this

[s]ection, then this [l]aw shall

become applicable to the taxing

district on January 1 of the year

following the year in which the

last referendum in a county in

which the taxing district has any

equalized assessed valuation is

held.   For the purposes of this

[l]aw, the last referendum shall be

deemed to be the referendum making

this [l]aw applicable to the taxing

district.   For purposes of this

[s]ection, in determining whether a

majority of the equalized assessed

valuation of the taxing district is

located in one or more counties

that have approved a referendum

under this [s]ection, the equalized

assessed valuation of the taxing


               - 11 -
     district in any affected county

     shall be included with the equal-

     ized assessed value of the taxing

     district in counties that have

     approved the referendum.

     (f) Immediately after a referendum is

held under this [s]ection, the county clerk

of the county holding the referendum shall

give notice of the referendum having been

held and its results to all taxing districts

that have all or a portion of their equalized

assessed valuation located in the county, the

county clerk of any other county in which any

of the equalized assessed valuation of any

taxing district is located, and the [Depart-

ment].   After the last referendum affecting a

multi-county taxing district is held, the

[Department] shall determine whether the

taxing district is subject to this [l]aw and,

if so, shall notify the taxing district and

the county clerks of all of the counties in

which a portion of the equalized assessed

valuation of the taxing district is located

that, beginning the following January 1, the

taxing district is subject to this [l]aw.

For each taxing district subject to paragraph


                    - 12 -
          (2) of subsection (e) of this [s]ection, the

          [Department] shall notify the taxing district

          and the county clerks of all of the counties

          in which a portion of the equalized assessed

          valuation of the taxing district is located

          that, beginning January 1, 1997, the taxing

          district is subject to this [l]aw.

               (g) Referenda held under this [s]ection

          shall be conducted in accordance with the

          Election Code."   35 ILCS 200/18-213 (West

          2008).

          Therefore, in order to implement PTELL in a

multicounty district, each county must hold a referendum, and the

county having the majority of the equalized assessed valuation of

the taxing district must vote to approve PTELL.   35 ILCS 200/18-

213(e)(3) (West 2008).   The Auburn District was undisputedly

subject to PTELL prior to the annexation.   The Auburn Board,

however, argues that once the annexation made the Auburn District

a two-county taxing district, PTELL no longer applies because

Montgomery County has not held a referendum to implement PTELL as

required by section 18-213(e)(3).

          The Department counters that if Montgomery County held

a PTELL referendum, regardless of the vote’s outcome, PTELL would

continue to apply to the Auburn District because Montgomery

County property only represents a tiny minority of the total

equalized assessed valuation of the Auburn District.    The


                              - 13 -
Department also contends that section 18-213 only applies to the

initial imposition of PTELL, and section 18-214 of PTELL provides

the sole method for the subsequent removal of PTELL.

          The Department also argues PTELL applies to the Auburn

District based upon section 18-214 of PTELL because there has not

been a referendum to remove the PTELL from the Auburn District.

35 ILCS 200/18-214 (West 2008).    Section 18-214 establishes the

procedure for removing PTELL via referendum.

                  "Referenda on removal of the applicabil-

          ity of the [PTELL] to non-home rule taxing

          districts.

                  ***

                  (b) For purposes of this [s]ection only:

                  'Taxing district' means any non-home

          rule taxing district that became subject to

          this [l]aw under [s]ection 18-213 of this

          [l]aw.

                  'Equalized assessed valuation' means the

          equalized assessed valuation for a taxing

          district for the immediately preceding levy

          year.

                  (c) The county board of a county that

          became subject to this [l]aw by a referendum

          approved by the voters of the county under

          [s]ection 18-213 may, by ordinance or resolu-

          tion, in the manner set forth in this


                                - 14 -
[s]ection, submit to the voters of the county

the question of whether this [l]aw applies to

all non-home rule taxing districts that have

all or a portion of their equalized assessed

valuation situated in the county in the man-

ner set forth in this [s]ection.

     (d) The ordinance or resolution shall

request the submission of the proposition at

any election, except a consolidated primary

election, for the purpose of voting for or

against the continued application of the

[PTELL] to all non-home rule taxing districts

that have all or a portion of their equalized

assessed valuation situated in the county.

     The question shall be placed on a sepa-

rate ballot and shall be in substantially the

following form:

          Shall the [PTELL] (35 ILCS

     200/18-185 through 35 ILCS

     200/18-245), which limits annual

     property tax extension increases,

     apply to non-home rule taxing dis-

     tricts with all or a portion of

     their equalized assessed valuation

     located in (name of county)?

Votes on the question shall be recorded as


                   - 15 -
'yes' or 'no'.

     (e) The county clerk shall order the

proposition submitted to the electors of the

county at the election specified in the ordi-

nance or resolution.   If part of the county

is under the jurisdiction of a board or

boards of election commissioners, the county

clerk shall submit a certified copy of the

ordinance or resolution to each board of

election commissioners, which shall order the

proposition submitted to the electors of the

taxing district within its jurisdiction at

the election specified in the ordinance or

resolution.

     (f) With respect to taxing districts

having all of their equalized assessed valua-

tion located in one county, if a majority of

the votes cast on the proposition are against

the proposition, then this [l]aw shall not

apply to the taxing district beginning on

January 1 of the year following the date of

the referendum.

     (g) With respect to taxing districts

that do not have all of their equalized as-

sessed valuation located in a single county,

if both of the following conditions are met,


                   - 16 -
then this [l]aw shall no longer apply to the

taxing district beginning on January 1 of the

year following the date of the referendum.

          (1) Each county in which the

     district has any equalized assessed

     valuation must either, (i) have

     held a referendum under this

     [s]ection, (ii) be an affected

     county, or (iii) have held a refer-

     endum under [s]ection 18-213 at

     which the voters rejected the prop-

     osition at the most recent election

     at which the question was on the

     ballot in the county.

          (2) The majority of the equal-

     ized assessed valuation of the

     taxing district, other than any

     equalized assessed valuation in an

     affected county, is in one or more

     counties in which the voters re-

     jected the proposition.   For pur-

     poses of this [s]ection, in deter-

     mining whether a majority of the

     equalized assessed valuation of the

     taxing district is located in one

     or more counties in which the vot-


                   - 17 -
     ers have rejected the proposition

     under this [s]ection, the equalized

     assessed valuation of any taxing

     district in a county which has held

     a referendum under [s]ection 18-213

     at which the voters rejected that

     proposition, at the most recent

     election at which the question was

     on the ballot in the county, will

     be included with the equalized

     assessed value of the taxing dis-

     trict in counties in which the

     voters have rejected the referendum

     held under this [s]ection.

     (h) Immediately after a referendum is

held under this [s]ection, the county clerk

of the county holding the referendum shall

give notice of the referendum having been

held and its results to all taxing districts

that have all or a portion of their equalized

assessed valuation located in the county, the

county clerk of any other county in which any

of the equalized assessed valuation of any

such taxing district is located, and the

[Department].   After the last referendum

affecting a multi-county taxing district is


                    - 18 -
          held, the [Department] shall determine

          whether the taxing district is no longer

          subject to this [l]aw and, if the taxing

          district is no longer subject to this [l]aw,

          the [Department] shall notify the taxing

          district and the county clerks of all of the

          counties in which a portion of the equalized

          assessed valuation of the taxing district is

          located that, beginning on January 1 of the

          year following the date of the last referen-

          dum, the taxing district is no longer subject

          to this [l]aw."   35 ILCS 200/18-214 (West

          2008).

          Section 18-214(g) specifies two requirements for

removing PTELL in taxing districts having equalized assessed

valuation located in two counties, such as the Auburn District.

35 ILCS 200/18-214(g) (West 2008).     First, each county must hold

a referendum and put the issue before the voters.    35 ILCS

200/18-214(g)(1)(i) (West 2008).   Second, the county having the

majority of the equalized assessed valuation of the taxing

district must vote to reject PTELL.    35 ILCS 200/18-214(g)(2)

(West 2008).   Defendant argues neither Sangamon County nor

Montgomery County have conducted referenda to remove PTELL.

Because such referenda have not taken place, the Department

contends PTELL still applies to the Auburn District.

          The Department further asks us to defer to its inter-


                              - 19 -
pretation of PTELL.   Where a statute is ambiguous, substantial

weight and deference should be given to the interpretation of the

administrative agency charged with enforcing the statute.    Reed

v. Kusper, 154 Ill. 2d 77, 86, 607 N.E.2d 1198, 1203 (1992).      In

this instance, however, the statute is not ambiguous.    Instead,

as the Department itself stated, PTELL contains "no explicit

provision that clearly addresses the situation."    Further, the

Department has not promulgated regulations, or even a formal

opinion letter, to which we could defer.   Nonetheless, we agree

with the Department that nothing in the statute addresses the

current situation, that section 18-213 only applies to the

initial imposition of PTELL and section 18-214 provides the sole

method of removal of PTELL.   However, sections 18-213 and 18-214

contain no authority for applying the PTELL to the Montgomery

County property annexed into the Auburn District.

          The primary rule of statutory construction is to give

effect to the intent of the legislature.    People v. Pack, 224
Ill. 2d 144, 147, 862 N.E.2d 938, 940 (2007).   The plain and

ordinary meaning of the statutory language provides the best

means of determining legislative intent.    Reda v. Advocate Health

Care, 199 Ill. 2d 47, 55, 765 N.E.2d 1002, 1007 (2002).    When the

statutory language is plain and unambiguous, we will not add

exceptions, limitations, or conditions that conflict with the

intent of the legislature.    Rosewood Care Center, Inc. v. Cater-

pillar, Inc., 226 Ill. 2d 559, 567, 877 N.E.2d 1091, 1096 (2007).

We will also not add provisions that are not contained in the


                               - 20 -
statute.   People v. Lewis, 223 Ill. 2d 393, 402, 860 N.E.2d 299,

305 (2006).

           The purpose of PTELL is to give citizens greater

control over their taxes.      Acme Markets, Inc. v. Callanan, No.

106198, slip op. at 11 (October 29, 2009), __ Ill. 2d __, __, __

N.E.2d __, __.     "Where, as here, the requirements of a statute

are designed for the protection of taxpayers, those provisions

are mandatory ***."      Acme Markets, slip op. at 11, __ Ill. 2d at

__, __ N.E.2d at __.

           The legislature has provided a specific referendum

mechanism in section 18-214 for the removal of PTELL in districts

where each county has held a referendum.     35 ILCS 200/18-214

(West 2008).   The mandated referendum for the removal of PTELL

from the Auburn District has not taken place in Sangamon County.

The statutory language in section 18-214 does not authorize a

removal referendum for the annexed property of the district in

Montgomery County.     Section 18-214 applies only to a taxing

district which has become subject to PTELL pursuant to section

18-213.

                   "(b) For purposes of this [s]ection

           only:

                   'Taxing district' means any non-home

           rule taxing district that became subject to

           this [l]aw under [s]ection 18-213 of this

           [l]aw."    35 ILCS 200/18-214(b) (West 2008).

In other words, only Sangamon County can conduct a referendum to


                                 - 21 -
remove itself from PTELL here because it adopted PTELL pursuant

to a referendum.    (Counties which have rejected PTELL can also

conduct a removal referendum.    "Each county in which the district

has any equalized assessed valuation must either, (i) have held a

referendum under this [s]ection, (ii) be an affected county [(not

applicable here)], or (iii) have held a referendum under

[s]ection 18-213 at which the voters rejected the proposition at

the most recent election at which the question was on the ballot

in the county."    35 ILCS 5/18-214(g)(1) (West 2008).)

          Sections 18-213 and 18-214 simply do not contain a

revocation provision for districts which acquire property via

annexation, and this court cannot read such a provision into the

statute absent statutory authority.      The legislature addressed

the annexation of property to a district in section 18-225.      35

ILCS 200/18-225 (West 2008) (addressing the calculation of the

limiting rate when property is annexed or disconnected but not

addressing the multicounty situation raised in this case).      Had

the legislature intended to permit the removal of PTELL via

annexation, without a vote of the taxpayers, the legislature

would have done so.

          The people of Sangamon County voted to implement PTELL,

and the voters of Montgomery County have not voted on PTELL.

Only public referenda in Montgomery County to adopt or reject

then remove PTELL and/or a referendum in Sangamon County to

remove PTELL will change the PTELL status of these counties.

Therefore, that portion of the Auburn District located within


                                - 22 -
Sangamon County will remain subject to PTELL, and that portion of

the Auburn District located within Montgomery County shall not be

subject to PTELL.

                           III. CONCLUSION

            For the reasons stated, we reverse the trial court’s

judgment.

            Reversed.

            STEIGMANN and APPLETON, JJ., concur.




                               - 23 -